DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments for 102/103 rejections filed 4/12/22 have been fully considered but they are not persuasive. 
For PTO-892 Form Applicant asked Examiner to provide a copy of D1. However, a copy of D1 was provided by Applicant as an NPL dated 5/05/2021, 8 pages, as clearly indicated in the previous OA.
Applicant’s arguments on 102/103 are moot due to the fact that all independent claims that have been significant amended. However, to speed up prosecution, Examiner addresses Applicant’s main arguments as follows.
For independent claims 1 and 20, Applicant argued that “D1 does not disclose the UE receiving a communication identifying a frequency associated with the SSB for generating the security key, much less such a communication identifying a plurality of frequencies including a particular frequency associated with the SSB. Further, D1- 16 - does not disclose the UE identifying a particular frequency associated with the SSB from a plurality of frequencies identified in the communication”. 
In response, Examiner respectfully disagrees. “the UE may select any one of the SSBs in the wideband carrier to perform the RRC resume procedure” in view of Figure 1, step 1 clearly suggests that SSBs and the frequency associated with each SSB are received from the BS associated with UE. Note that it is well known in the art that in 3GPP environment a BS has a strict control on the UEs associated with it, providing all information (including SSBs and the frequency associated with each SSB for each UE) required for the UEs to conduct wireless communication.  
For independent claims 7, 10, 26, and 29, Applicant’s arguments are moot due to new ground rejection shown below.
Applicant’s arguments on dependent claims are based on the ones of independent claims, to which Examiner’s responses are the same.
Claim Objections
Claim 18 is objected because an obvious typo “… SSBs being listed list in …”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 19-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 
(OPPO: "Left issues for INACTIVE security framework", 3GPP DRAFT; R2-1804551, Sanya, P.R.China; 20180416-20180420, April 2018, XP051428277; NPL dated 5/05/2021, 8 pages).
For claim 1, D1 discloses a method of wireless communication performed by a user equipment (UE) (wireless communication system and UE in FIG. 1), comprising: 
Identifying, based at least in part on receiving a communication identifying a plurality of frequencies, a frequency, of the plurality of frequencies, associated with a synchronization signal block (SSB) associated with a base station (BS) (page 4/8, Option 2 "Option 2: the ARFCN and PCI of the target cell where the RRC resume request message is toward is used in the new key derivation" and 2nd para from the bottom “the UE may select any one of the SSBs in the wideband carrier to perform the RRC resume procedure” in view of Figure 1, step 1; note that ARFCN (absolute radio frequency channel number) is the identified frequency associated with the selected SSB); and 
generating a security key associated with a handover of the UE based at least in part on the frequency associated with the SSB (page 4/8, “The last serving gNB calculate the KgNB* for neighbour cell, if the target cell have multiple SSBs in wideband carrier, the last serving will calculate the KgNB* for each SSB” in view of Figure 1, step 1).
For claim 7, D1 discloses a method of wireless communication performed by a base station (BS) (wireless communication system and Anchor gNB in FIG. 1), comprising: 
receiving, from another BS, a communication identifying a plurality of frequencies, including a frequency and another frequency, associated with a plurality of synchronization signal blocks (SSBs) including a SSB, associated with the frequency and the BS, and another SSB associated with the other frequency (page 4/8, 2nd para from the bottom “the UE may select any one of the SSBs in the wideband carrier to perform the RRC resume procedure” in view of Figure 1, step 1), -3-PATENT U.S. Patent Application No. 17/038,665 
Attorney Docket No. 0097-1045/195683wherein communication identifies the frequency associated with the SSB for purposes of generating a security key associated with a handover of a user equipment (page 4/8, Option 2 "Option 2: the ARFCN and PCI of the target cell where the RRC resume request message is toward is used in the new key derivation"); and
generating the security key based at least in part on the frequency (suggested by FIG. 1, Step 1, “1. UE camps on the SSB2 in the target cell” and page 2/8, 3rd full para “If the RRC resume request message is received in a new eNB, source eNB shall derive a new KeNB* and the calculation of a new KeNB* will be based on either the new NH (if available) or the current KeNB*, using the target cell’s PCI and its frequency EARFCN-DL. In this case, when the RRC resume procedure is complete in the uu interface, the path switch procedure is triggered. The MME shall then send the newly computed {NH, NCC} pair to the target eNB in the S1 PATH SWITCH REQUEST ACKNOWLEDGE message. The target eNB shall store the received {NH, NCC} pair for further handovers and remove other existing unused stored {NH, NCC} pairs if any”); and 
generating a security key, associated with a handover of the UE, based at least in part on a frequency of the plurality of frequencies, wherein the frequency is associated with a synchronization signal block (SSB) associated with the BS (FIG. 1, Step 1, “2. KgNB*=F(KgNB, AFRCN, PCI), the ARFCN and PCI is derived in the RMSI following SSB2”).
For claim 10, D1 discloses a method of wireless communication performed by a base station (BS) (wireless communication system and gNB in FIG. 1), comprising: 
identifying a frequency associated with a synchronization signal block (SSB) associated with a user equipment (UE) (page 4/8, 3rd paragraph: "Option 2: the ARFCN and PCI of the target cell where the RRC resume request message is toward is used in the new key derivation" and 2nd par from the bottom “the UE may select any one of the SSBs in the wideband carrier to perform the RRC resume procedure” in view of Figure 1, step 1; note that ARFCN is a identified frequency associated with SSB); and 
transmitting, to another BS, a communication identifying a plurality of frequencies including a frequency and anotherAttorney Docket No. 0097-1045/195683 frequency, and a plurality of SSBs including a SSB, associated with the frequency and the BS, and another SSB associated with the other frequency (suggested by Section 1, page 1, such as “Agreements” in second text box, “1 Msg3 is protected and verification is performed by the last serving gNB before UE context is transferred to another network node” and Section 2.2, Proposal 7, last para in page 4, “In NR, RAN1 already agreed that there are multiple SSB in one wideband carrier. The UE can see one SSB at a time. So the UE may select any one of the SSBs in the wideband carrier to perform the RRC resume procedure. So the inputs of ARFCN and PCI for new key derivation in UE are not fixed. In order to synchronize the key derivation for MSG 3 integrity verification between UE and last serving gNB, the target gNB should inform the ARFCN and PCI used by the UE. The target gNB will get the ARFCN and PCI based on the BWP information where the RRC resume request is carried”; and FIGs. 1 and 2 in view of Proposal 8 (pages 4-6), wherein the last serving gNB transmits  required information for handover to the target gNB), and 
wherein the communication identifies the frequency associated with the SSB is identified, in the communication, as an absolute radio frequency channel number (ARFCN) for purposes of generating a security key associated with the UE (page 4, 5th paragraph: "Proposal 7: the ARFCN and PCI of the target cell where the RRC resume request message is toward is used in the new key derivation”; or Proposal 8, such as “Proposal 8: the target gNB will forward the ARFCN and PCI information to the last serving gNB for the new key derivation. The target gNB will get the ARFCN and PCI based on the BWP information where the RRC resume request is carried”, last para of page 4). 
	Claims 20, 26 and 29 are rejected because they are UE or BS that perform the methods of claims 1, 7 and 10 and have the same subject matter as the corresponding methods.
	As to claims 2, 8, 21 and 27, D1 discloses claims 1, 7, 20 and 26, D1 further discloses wherein generating/to generate the security key comprises: generating the security key based at least in part on a key derivation function, wherein the frequency associated with the SSB is used as an absolute radio frequency channel number (ARFCN) in the key derivation function; and wherein the security key comprises a K.sub.NG-RAN* security key ("Proposal 7: the ARFCN and PCI of the target cell where the RRC resume request message is toward is used in the new key derivation” and FIG. 1, Step 1, “2. KgNB*=F(KgNB, AFRCN, PCI), the ARFCN and PCI is derived in the RMSI following SSB2”).
	As to claims 3 and 22, D1 discloses claims 1 and 20, D1 further discloses wherein the communication comprises a handover command received from the BS (suggested by “In order to synchronize the key derivation for MSG 3 integrity verification between UE and last serving gNB, the target gNB should inform the ARFCN and PCI used by the UE. The target gNB will get the ARFCN and PCI based on the BWP information where the RRC resume request is carried.” in view of FIG. 1, such as Step 1, “1. UE camps on the SSB2 in the target cell” and page 2/8, 3rd full para “If the RRC resume request message is received in a new eNB, source eNB shall derive a new KeNB* and the calculation of a new KeNB* will be based on either the new NH (if available) or the current KeNB*, using the target cell’s PCI and its frequency EARFCN-DL. In this case, when the RRC resume procedure is complete in the uu interface, the path switch procedure is triggered. The MME shall then send the newly computed {NH, NCC} pair to the target eNB in the S1 PATH SWITCH REQUEST ACKNOWLEDGE message. The target eNB shall store the received {NH, NCC} pair for further handovers and remove other existing unused stored {NH, NCC} pairs if any”; “RRC resume request message” is considered as a handover command).
As to claims 4 and 23, D1 discloses claims 1 and 20, D1 further discloses wherein identifying the frequency associated with the SSB comprises: identifying/to identify the frequency associated with the SSB based at least in part on selecting the SSB for a radio resource control (RRC) resume procedure (page 4/8, Option 2 and the line above Figure 1 "Based on the proposal 7, the RRC resume procedure and key derivation is showed as below figure”" in view of Figure 1). 
As to claims 5 and 24, D1 discloses claims 1 and 20, D1 further discloses wherein identifying the frequency associated with the SSB comprises: identifying/to identify the frequency associated with the SSB based at least in part on selecting the SSB for a radio resource control (RRC) reestablishment procedure (page 4/8, Option 2 and the line above Figure 1 "Based on the proposal 7, the RRC resume procedure and key derivation is showed as below figure”" in view of Figure 1).
As to claims 6, 9, 19, 25 and 28, D1 discloses claims 1, 7, 20 and 26, D1 further discloses wherein the SSB is a cell defining SSB (CD-SSB) (FIG. 1 shows SSBs are cell defined; e.g., the SSBs defined by Anchor gNB are SSB1 and SSB2 and the SSBs defined by Target gNB are SSB1, SSB2 and SSB3). 
As to claims 11 and 30, D1 discloses claims 10 and 29, D1 further discloses wherein transmitting the communication that identifies the frequency associated with the SSB comprises: transmitting the communication as part of a handover of the UE, wherein the communication comprises: an Xn access protocol (XnAP) handover request communication  (page 4/8, 4th paragraph: "According the LTE X2 HO, the KeNB* derivation is based on the target cell...").
As to claims 12 and 31, D1 discloses claims 11 and 30, D1 further discloses wherein the frequency associated with the SSB is explicitly indicated in an ARFCN information element (IE) included in an access stratum IE of the XnAP handover request communication (FIG. 1, step 2 “Retrieve UE context request”; note that “retrieve UE context request” message is inherently a XnAP message as defined by 3GPP standard, such as TS 38.423.v.15.0.0, see US 20210176692, [0492] “it receives a context relocation request message (e.g. the RETRIEVE UE CONTEXT REQUEST message as defined in XNAP TS 38.423 v.15.0.0)”).
As to claims 13 and 32, D1 discloses claims 10 and 30, D1 further discloses wherein transmitting/to transmit the communication that identifies the frequency associated with the SSB comprises: transmitting the communication as part of a radio resource control (RRC) resume procedure associated with the UE (page 4/8, the line above Figure 1: “the RRC resume procedure and key derivation is showed as below figure” in view of Figure 1, step 1, “RRC resume request”), wherein the communication comprises: a retrieve UE context request communication (FIG. 1, step 2 “Retrieve UE context request”; note that ).
As to claims 14 and 33, D1 discloses claims 11 and 30, D1 further discloses wherein the frequency associated with the SSB is explicitly indicated in an ARFCN information element (IE) included in the retrieve UE context request communication (FIG. 1, step 2 “Retrieve UE context request”, wherein the second IE includes ARFCN).
As to claims 15 and 34, D1 discloses claims 11 and 30, D1 further discloses wherein transmitting/to transmit the communication that identifies the frequency associated with the SSB comprises: transmitting the communication as part of a handover associated with the UE, wherein the communication comprises: a handover preparation information communication (suggested by FIG. 1, Step 1, “1. UE camps on the SSB2 in the target cell” and page 2/8, 3rd full para “If the RRC resume request message is received in a new eNB, source eNB shall derive a new KeNB* and the calculation of a new KeNB* will be based on either the new NH (if available) or the current KeNB*, using the target cell’s PCI and its frequency EARFCN-DL. In this case, when the RRC resume procedure is complete in the uu interface, the path switch procedure is triggered. The MME shall then send the newly computed {NH, NCC} pair to the target eNB in the S1 PATH SWITCH REQUEST ACKNOWLEDGE message. The target eNB shall store the received {NH, NCC} pair for further handovers and remove other existing unused stored {NH, NCC} pairs if any”, suggesting handover command was transmitted to UE for the handover).
As to claims 16 and 35, D1 discloses claims 15 and 34, D1 further discloses wherein the frequency associated with the SSB is explicitly indicated in an ARFCN information element (IE) included in a ReestabNCellInfo IE of the handover preparation information communication (page 6/8 “RRC Reestablishment case”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Raghavan (US 20210314785 A1).
As to claim 17, D1 discloses claim 10, D1 further discloses wherein the frequency associated with the SSB is identified in the communication as the ARFCN for purposes of generating a security key associated with the UE based at least in part on an order of the plurality of frequencies (FIG. 1)
D1 is does not specifically teaches but Raghavan, in the same field of endeavor of 5G wireless communication, discloses a MeasurementTimingConfiguration information element (IE) in the communication ([0066] “’SMTC’ refers to an SSB-based measurement timing configuration configured by SSB-MeasurementTimingConfiguration; “SSB” refers to an SS/PBCH block; “field” may refer to individual contents of an information element; “information element” refers to a structural element containing a single or multiple fields; a “Primary Cell” refers to the MCG cell, operating on the primary frequency, in which the UE either performs the initial connection establishment procedure or initiates the connection re-establishment procedure”). OOSA would be motivated to apply the known technique of Raghavan to the wireless system by D1 to yields predictable result of the handover (FIG. 1 of D1) according to MPEP 2143(D)).
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the time when the application was filed to apply the teaching of Raghavan to the wireless system by D1 for the benefit of completing handover (FIG. 1 of D1).
As to claim 18, D1 discloses claim 10, D1 further discloses wherein the frequency associated with the SSB is identified in the communication as the ARFCN for purposes of generating a security key associated with the UE based at least in part on the plurality of SSBs being listed 
the UE based at least in part on an order of the plurality of frequencies (FIG. 1)
D1 is does not specifically teaches but Raghavan, in the same field of endeavor of 5G wireless communication, discloses a MeasurementTimingConfiguration information element (IE) in the communication ([0066] “’SMTC’ refers to an SSB-based measurement timing configuration configured by SSB-MeasurementTimingConfiguration; “SSB” refers to an SS/PBCH block; “field” may refer to individual contents of an information element; “information element” refers to a structural element containing a single or multiple fields; a “Primary Cell” refers to the MCG cell, operating on the primary frequency, in which the UE either performs the initial connection establishment procedure or initiates the connection re-establishment procedure”). OOSA would be motivated to apply the known technique of Raghavan to the wireless system by D1 to yields predictable result of the handover (FIG. 1 of D1) according to MPEP 2143(D)).
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) before the time when the application was filed to apply the teaching of Raghavan to the wireless system by D1 for the benefit of completing handover (FIG. 1 of D1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462